                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE
BRITISH
TELECOMMUNICATIONS PLC
and BT AMERICAS, INC.,

                   Plaintiffs,

            v.                            Civ. No. 18-1018-CFC-:rvtPT

FORTINET INC.,

                    Defendant.


Philip A. Rovner, Jonathan A. Choa (Potter, Anderson & Corroon LLP),
Wilmington, Delaware; James H. Shalek, Baldassare Vinti, Nolan M. Goldberg,
Fabio E. Tarud (Proskauer Rose LLP), New York, New York.

      Counsel for Plaintiffs

Jack B. Blumenfeld, Brian P. Egan (Morris, Nichols, Arsht & Tunnell LLP),
Wilmington, Delaware; John (Jay) Neukom, James Y. Pak (Skadden, Arps, Slate,
Meagher & Flom LLP), Palo Alto, California. Counsel for Defendant.

      Counsel for Defendant



                          MEMORANDUM OPINION




December 5, 2019
Wilmington, Delaware
                                                        C0L.C0NNOLLY
                                             UNITED STATES DISTRICT JUDGE

      Plaintiffs British Telecommunications plc (British Telecom) and BT

Americas, Inc. are part of a global conglomerate that offers telecommunications

products and services. D.I. 1 ,r,r 14-18. DefendantFortinet, Inc. designs,

fabricates, and sells network security products and services. Plaintiffs have

asserted patent infringement claims against Fortinet based on five patents issued by

the United States Patent and Trademark Office. Fortinet moved to dismiss all of

Plaintiffs claims pursuant to Federal Rule of Civil Procedure 12(b)(l) and the

doctrine offorum non conveniens. D.I. 9 at 1. Fortinet argued that Plaintiffs and

Fortinet "are parties to a written contract that contains a mandatory, exclusive

forum-selection clause that forbids either side from asserting claims anywhere but

the courts of England." Id.

      A Magistrate Judge issued a Report and Recommendation, recommending

that I deny Fortinet's motion. D.I. 32. Fortinet has filed objections to the Report

and Recommendation. D.I. 26. Plaintiffs have filed a response to the objections.

D.I. 38. Because Fortinet's motion is a dispositive motion, I exercise de novo

review of the Magistrate Judge's findings and recommendation. See Fed. R. Civ.

P. 72(b)(3). Although I do not agree with all the Magistrate Judge's stated reasons
for her recommendation, I agree with and will adopt her recommendation that I

deny F ortinet' s motion.

    I.   BACKGROUND

         The Complaint alleges infringement of five patents: U.S. Patent Nos.

7,370,358; 7,693,971; 7,774,845; 7,159,237 (the #237 patent); and 7,895,641 (the

#641 patent). D .I. 1 ,r 1. The patents relate generally to computer or network

security. Each of the Complaint's five counts allege infringement of a different

patent. BT Americas, which owns the #23 7 and #641 patents, is the plaintiff in

Counts I and II. British Telecom, which owns the three remaining patents, is the

plaintiff in Counts III, IV, and V. 1 The Complaint alleges infringement dating

back to at least 2014 and continuing infringement by Fortinet.

         In April 2016, British Telecom and Fortinet executed a "Frame Agreement"

that set forth, among other things, the terms by which British Telecom could

purchase and resell Fortinet's computer hardware and software products. D.I. 11-1



1
 The Complaint itself does not make definitively clear that BT Americas is the sole
plaintiff in Counts I and II or that British Telecom is the sole plaintiff in Counts III,
IV, and V. The first paragraph of each count states that the allegations in the count
are alleged by "BT," which the Complaint defines as the two companies collectively.
The Complaint also alleges in Counts I and II that F ortinet infringed the #23 7 and
#641 patents "in disregard of BT's patent rights." D.I. 1.1 ,r,r 76, 108. Plaintiffs
however, state definitively in the brief filed in support of their motion that BT
Americas is the sole plaintiff for Counts I apd II and British Telecom is the sole
plaintiff for Counts III, IV, and V. D.I. 10 at 1.
                                           2
§§ 1.7, 1.8, 1.8.1, 1.13, 2.2, 2.3. Under§ 2.5 of the Agreement, British Telecom

"agree[d] and acknowledge[d] that Fortinet ... shall retain all intellectual property

rights ... [and] patent rights" in Fortinet's products and that British Telecom "shall

have no intellectual property right" in Fortinet's products. In§ 17.13 of the

Agreement, British Telecom and Fortinet agreed that "[n]othing contained in this

[Frame Agreement] shall be construed as conferring by implication or otherwise

upon either party any license or other right except the licenses, rights and uses

expressly granted hereunder to the party hereto[.]"

      The Frame Agreement's governing law and forum-selection clauses are the

asserted bases for Fortinet's pending motion. Pursuant to§ 17.4 of the Agreement,

British Telecom and Fortinet agreed that "any claims or disputes arising out of

contractual and/or non-contractual obligations relating to or in connection whh the

[Frame Agreement] ... shall be governed by and construed in accordance with the

laws of England." D.I. 11, Ex. 1 at 11. Section 17.4 also requires the parties to

"submit to the exclusive jurisdiction of the English courts in relation to contractual

and/or non-contractual obligations." Id.

II.   LEGALSTANDARDS

      "Under the federal doctrine offorum non conveniens, 'when an alternative

forum has jurisdiction to hear [a] case, and when trial in the chosen forum would


                                           3
'establish ... oppressiveness and vexation to a defendant ... out of all proportion

to plaintiffs convenience,' or when the 'chosen forum [is] inappropriate because of

considerations affecting the court's own administrative and legal problems,' the

court may, in the exercise of its sound discretion, dismiss the case," even if

jurisdiction and proper venue are established." Am. Dredging Co. v. Miller, 510

U.S. 443, 447-48 (1994) (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241

(1981 ), in turn quoting Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518,

524 (1947)). The doctrine traces its roots to the practice of courts at common law

to "occasionally decline, in the interest of justice, to exercise jurisdiction, where

the suit ... c[ould] be more appropriately conducted in a foreign tribunal."

Canada Malting Co. v. Patterson Steamships, Ltd., 285 U.S. 413,422 (1932). In

federal courts today, the doctrine applies only in cases where the alternative forum

is in a foreign country or "perhaps in rare instances where a state or territorial court

serves litigational convenience best." Sinochem Int'/, Co. v. Malaysia Int'/

Shipping Corp., 549 U.S. 422, 430 (2007) (citations omitted).

      The doctrine presuppo~es the existence of an alternative forum that has

jurisdiction over the parties and the claims. See Am. Dredging, 510 U.S. at 447

("Under the federal doctrine offorum non conveniens, when an alternative forum

has jurisdiction to hear {a] case, ... the court may, in the exercise of its sound


                                           4
discretion, dismiss the case.") (brackets in the original) (internal quotation marks

and citations omitted) (emphasis added)); Gulf Oil Corp. v. Gilbert, 330 U.S. 501,

507 (1947) ("In all cases in which the doctrine offorum non conveniens comes into

play, it presupposes at least two forums in which the defendant is amenable to

process; the doctrine furnishes criteria for choice between them."). Thus, "[a]t the

outset of any forum non conveniens inquiry, the court must determine whether

there exists an alternative forum." Piper, 454 U.S. at 254 n.22.

      In most cases, "this requirement will be satisfied when the defendant is

'amenable to process' in the other jurisdiction." Id. at 254 (citing Gulf Oil, 330

U.S. at 506-07). But

             in rare circumstances ... where the remedy offered by the
             other forum is clearly unsatisfactory, the other forum may
             not be an adequate alternative, and the initial requirement
             may not be satisfied. Thus, for example, dismissal would
             not be appropriate where the alternative dispute forum
             does not permit litigation of the subject matter in dispute.

Piper, 454 U.S. at 254 n.22 (citation omitted). Adopting this "adequate

alternative" language from Piper, courts, including the Third Circuit, have held

that a district court confronted with a motion to dismiss onforum non conveniens

grounds must "first determine whether an adequate forum can entertain the case."

Windt v. Qwest Commc 'ns, Inc., 529 F .3d 183, 189-90 (3d Cir. 2008). The



                                          5
defendant bears the burden of establishing that an adequate alternative forum

exists. Lacey v. Cessna Aircraft Co., 932 F.2d 170, 180 (3d Cir. 1991).

      When a defendant invokes the forum non conveniens doctrine in the typical

case-that is, a case that does not involve a forum-selection clause-a district

court engages in a four-step inquiry:

             [A] district must first determine whether an adequate
             alternative forum can entertain the case. If such a forum
             exists, the district court must then determine the
             appropriate amount of deference to be given the
             plaintiffs choice of forum. Once the district court has
             determined the amount of deference due the plaintiffs
             choice of forum, the district court must balance the
             relevant public and private interest factors. If the balance
             of these factors indicates that trial in the chosen forum
             would result in the oppression or vexation to the
             defendant out of all proportion to the plaintiffs
             convenience, the district court may, in its discretion,
             dismiss the case onforum non conveniens grounds.


Windt, 529 F.3d at 189-90. 2 But when the parties have a contract that contains a

valid forum-selection clause, "[t]he calculus changes," because "a valid forum-




2
  The appropriate amount of deference given to the plaintiffs choice of forum in
step two of the analysis depends on whether the plaintiff is a domestic or foreign
party. "[A] strong presumption of convenience exists in favor of a domestic
plaintiffs chosen forum, and this presumption may be overcome only when the
balance of the public and private interests clearly favors an alternate forum." Windt,
529 F.3d at 190 (citing Piper, 454 U.S. at 255). A foreign plaintiffs forum choice
"deserves less deference," though a foreign plaintiff "may bolster the amount of
                                          6
selection clause [should be] given controlling weight in all but the most

exceptional cases." Atlantic Marine Constr. Co., Inc. v. U.S. Dist. Ct. for the W.

Dist. of Tex., 571 U.S. 49, 62 (2013) (brackets in the original) (internal quotation

marks and citations omitted).

      The forum-selection clause at issue in Atlantic Marine required the parties to

litigate their dispute in a federal district court, not a foreign tribunal. The Court

held that although "the appropriate way to enforce a forum-selection clause

pointing to a state or foreign forum is through the doctrine offorum non

conveniens[,]" the "mechanism for enforcement of forum-selection clauses that

point to a particular federal district" is the federal change-of-venue statute codified

at 28 U.S.C. § 1404(a). Id. at 59-60. The Court noted that§ 1404(a) "is merely

codification of the doctrine offorum non conveniens for the subset of cases in

which the transferee forum is within the federal court system" and that§ 1404(a)

"replaced the traditional remedy of outright dismissal [of such cases] with

transfer." Id. at 60. The Court held, accordingly, that "courts should evaluate a

forum-selection clause pointing to a nonfederal forum in the same way that they

evaluate a forum-selection clause pointing to a federal forum." Id. at 61; see also




deference due their choice by making a strong showing of convenience." Id. (citing
Piper, 454 U.S. at 256).
                                         7
id. at 66 n.8 ("[T]he same standards [that apply to § 1404(a) motions to transfer]

apply to motions to dismiss for forum non conveniens in cases involving valid

forum-selection clauses pointing to state or federal forums.").

       The Court next explained that "[t]he presence of a forum-selection clause

requires district courts to adjust their usual§ 1404(a) analysis in three ways[,]" two

of which apply in the context offorum non conveniens. Id. at 63. 3 First, the

district court must give no weight to the plaintiff's choice of forum. Id. Instead,

the plaintiff bears the burden of establishing that exceptional circumstances exist to

deprive a defendant of its bargained-for forum. Id. Second, the court must give no

weight to the private interests of the parties. As the Court reasoned:

             When parties agree to a forum-selection clause, they
             waive their right to challenge the preselected forum as
             inconvenient or less convenient for themselves or their
             witnesses, or for their pursuit of litigation. A court
             accordingly must deem the private-interest factors to
             weigh entirely in favor of the preselected forum.

Id. at 64.

       The party seeking dismissal under the forum non conveniens doctrine bears

the initial burden of establishing that the claims and parties involved in the suit are




3 The third way-which has to do with the law that applies in the transferee venue
under § 1404(a)-has no applicability to forum non conveniens because its remedy
is dismissal, not transfer to another federal court. See id. at 63-65.
                                            8
 subject to the forum-selection clause. Altvater Gessler-J.A. Baczewski Int 'l (USA),

 Inc. v. Sobieksi Destylarnia S.A., 572 F .3d 86, 89 (2d Cir. 2009). To determine the

 scope and applicability of a forum-selection clause, the court applies principles of

 contract law. Collins v. Mary Kay, Inc., 874 F.3d 176, 180 (3d Cir. 2017). When

 the court's jurisdiction is based on a federal question and the parties' contract has a

 choice-of-law provision, the law selected in the contract's choice-of-law clause

 governs. See id. at 183 n.5 (holding that the law contractually selected by the

 parties governs the interpretation of a forum-selection clause for forum non

· conveniens purposes) (citing Martinez v. Bloomberg LP, 740 F .3d 211, 220 (2d

 Cir. 2014)).

 III.   DISCUSSION

        Fortinet argues that Plaintiffs' patent claims arise out of contractual and/or

 non-contractual obligations related to the Frame Agreement and, therefore, should

 be litigated in English courts. Plaintiffs counter that the doctrine offorum non

 conveniens does not provide a basis for dismissal of their claims, because their

 patent claims fall outside the temporal and substantive scope of the Frame

 Agreement and, in any event, because English courts are not an adequate

 alternative forum to litigate the claims. I need not resolve whether Plaintiffs'

 claims are covered by the Frame Agreement because F ortinet has failed to


                                            9
demonstrate that an English court would have jurisdiction over Plaintiffs' patent

claims.

      This case presents the "rare circumstances" where the alternative forum does

not appear to "permit litigation of the subject matter in dispute." Piper, 454 U.S. at

254 n.22. In such cases, "dismissal is not appropriate." Id. F ortinet does not cite

any English case or statute that provides assurance that an English court could or

would exert jurisdiction over Plaintiffs' United States patent claims. 4 Instead,

Fortinet argues that "it is also likely the case that plaintiffs' claims are cognizable

in England, even if based on U.S. patents." D.I. 10 at 18 (internal quotation marks

omitted) (emphasis added). A mere likelihood of jurisdiction in the alternative

forum, however, will not allow for dismissal under the doctrine offorum non

conveniens. The doctrine presupposes actual-not potential or hypothetical-

jurisdiction in the alternative forum. Gulf Oil, 330 U.S. at 507. This antecedent

requirement makes perfect sense, as the doctrine was adopted by the Supreme

Court so that courts could decline to exercise their jurisdiction "in the interest of



4 F ortinet relies on two cases in which English courts construed the claims of a
United States patent. See D.I. 36 at 7 (citing Chugai Pharm. Co. Ltd v. UCB Pharm.
SA., [2017] EWHC 1216 (Pat) and Chugai Pharm. Co. Ltd v. UCB Pharma S.A.,
[2018] EWHC 2264 (Pat)). But the courts did so in the context of a licensing dispute,
not a patent infringement action. Nothing in these cases suggests that an English
court could or would assert jurisdiction over a United States patent infringement
action.
                                           10
justice." Canada Malting Co., 285 U.S. at 422. Depriving a plaintiff of the only

forum that definitively has jurisdiction to litigate its claims is inconsistent with the

interests of justice. When, as here, jurisdiction in the district court undisputedly

exists but there is a real question about whether the plaintiff could have brought its

claims in the alternative foreign court, it would be inappropriate to dismiss the case

onforum non conveniens grounds.

      This conclusion is consistent with the Third Circuit's interpretation of§

1404(a) in Shutte v. Armco Steel Corp., 431 F.2d 22 (3d Cir. 1970). Section

1404(a) provides that "[:fjor the convenience of the parties and witnesses, in the

interests of justice, a district court may transfer any civil action to any other district

or division where it might have been brought." (Emphasis added.) Thus, §

1404(a) requires the defendant to establish that the proposed transferee district

court would have venue over the case in the first instance. That requirement is, of

course, entirely analogous to forum non conveniens' s requirement that the

alternative forum have jurisdiction over the parties and claims in dispute. The

Court held in Shutte that the "where it might be brought" language of § 1404(a) .

constitutes a "limiting provision to the effect that a transfer is authorized by the

statute only if the plaintiff had an 'unqualified right' to bring the action in the

transferee forum at the time of the commencement of the action." 431 F.2d at 24.


                                            11
The Court further held that "[i]fthere is a 'real question' whether the plaintiff

could have commenced the action originally in the transferee forum, it is evidence

that he would not have an unqualified right to bring his cause of action in the

transferee forum." Id. The Third Circuit's analysis in Shutte applies with equal

force here. See Atlantic Marine, 571 U.S. at 66 n.8 ("[T]he same standards [that

apply to§ 1404(a) motions to transfer] apply to motions to dismiss for forum non

conveniens in cases involving valid forum.;.selection clauses pointing to state or

federal forums."). There is a real question whether Plaintiffs could have filed

United States patent infringement claims in England, and therefore dismissal under

the doctrine offorum non conveniens is inappropriate.

      Fortinet argues that Atlantic Marine made the adequacy and availability of

the alternative forum irrelevant "in the context of a mandatory [forum-selection

clause]." D.I. 36 at 1. But nothing in Atlantic Marine suggests that the Court was

overruling its holding in Gulf Oil that "[i]n all cases in which the doctrine offorum

non conveniens comes into play, [the doctrine] presupposes at least two forums in

which defendant is amenable to process[.]" Gulf Oil, 330 U.S. at 507 (emphasis

added).   Nor does Atlantic Marine suggest in any way that the Court was

overruling its holding in Piper that "[a]t the outset of any forum non conveniens

inquiry, the court must determine whether there exists an alternative forum."


                                          12
Piper, 454 U.S. at 254 n.22. The Court stated in Atlantic Marine that parties to a

forum-selection clause "waive the right to challenge the preselected forum as

inconvenient or less convenient[.]" 571 U.S. at 64 (emphasis added). The Court

did not say-and the interests of justice would not countenance-that the parties to

a forum-selection clause waive the right to challenge dismissal based on the

absence of jurisdiction in the contractually selected forum.

         F ortinet argues in the alternative that Atlantic Marine shifts to the plaintiff

the burden of establishing the alternative forum's adequacy and availability once

the defendant demonstrates that a mandatory forum-selection clause applies to the

plaintiff's claims. D.I. 36 at 4-5. But I understand Atlantic Marine to shift to the

plaintiff only the burden of demonstrating that the relevant public interest factors

outweigh the parties' expectations that their dispute would be litigated in the

alternative forum. See 571 U.S. at 63-64. 5 A court's consideration of the relevant

public interest factors comes after it has already determined that the alternative

forum can entertain jurisdiction over the parties and the claims in dispute.

Consistent with its decisions in Gulf Oil and American Dredging, the Court in




5   I find it noteworthy that the Court held in Atlantic Marine that "[t]he presence of a
forum-selection chmse requires district courts to adjust their usual § 1404(a) analysis
in three ways"-none of which concern the adequacy of the venue to which the
defendant seeks a transfer. 571 U.S. at 63.
                                         13 ·
Atlantic Marine identified those public interests as including: "the administrative

difficulties flowing from court congestion; the local interest in having localized

controversies decided at home; [and] the interest in having the trial of a diversity

case in a forum that is at home with the law." Atlantic Marine, 571 U.S. at 62 n.6

(brackets in the original) (citation omitted). In Piper, the Court added "the

avoidance of unnecessary problems in conflict of laws, or in the application of

foreign law" and "the unfairness of burdening citizens in an unrelated forum with

jury duty" to the list of public interest factors to be considered in the forum non

conveniens analysis. 454 U.S. at 241 n.6. The Court has never identified the

alternative forum's jurisdiction, adequacy, or availability as public interest factors.

And it would not make sense to do so, since the weighing of the public interest

factors presupposes that the alternative forum has jurisdiction. The doctrine of

forum non conveniens merely "furnishes [the] criteria for choice between" two

forums, both of which have jurisdiction over the parties and the asserted claims.

Gulf Oil, 330 U.S. at 507.

      The burden-shifting called for by Fortinet also runs counter to one of the

purposes behind the forum non conveniens doctrine. Requiring a plaintiff to prove

a negative-Le., the absence of jurisdiction in the foreign tribunal-would

introduce unnecessary complexity to the court's analysis of foreign law, thus


                                          14
subjecting the court to the very type of "unnecessary problem[] ... in the

application of foreign law" that forum non conveniens was designed to avoid.

Piper, 454 U.S. at 241 n.6; see also Am. Dredging, 510 U.S. at 447--48 (stating that

courts may exercise discretion under the forum non conveniens doctrine to dismiss

the case "when the chosen forum [is] inappropriate because of considerations

affecting the court's own administrative and legal problems" (internal quotation

marks and citation omitted)). Accordingly, I reject Fortinet's argument that it was

Plaintiffs' burden to demonstrate that they could not have brought their United

States patent claims in an English court.

IV.   CONCLUSION

      For the foregoing reasons, I will overrule Fortinet's objections and adopt the

Magistrate Judge's recommendation that I deny Fortinet's motion to dismiss.

      The Court will enter an order consistent with this Memorandum Opinion.




                                            15
